DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 03/01/2021 has been considered and entered.  The response has been considered but was not found to be persuasive.  Therefore, the rejections are maintained.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1 – 3, 6 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (JP 2009074068)
In regards to claim 1, Nishida teaches viscosity index (VI) improver and lubricating oil composition [0001].  The VI improver has a triad syndiotacticity of 65% to 100% which meets the limitation c) of the claim [0004].  The VI improver has a weight average molecular weight (Mw) of from 10,000 to 500,000 according to limitation a) of the claim [0034].  The solubility parameter in oil or organic solvent is preferably 9 to 9.3 according to limitation d) of the claim [0035].  The molecular weight distribution (Mw/Mn) is not recited, but would be expected to be similar since Nishida teaches polymers having similar ingredients at similar amounts and having similar properties included weight average molecular weight, triad syndiotacticity and solubility parameter.
The VI improver comprises monomers A, b and c, wherein monomers A comprises a1 such as preferably methyl methacrylate, a2 such as C5-C11 methacrylate, a3 such as C12 to C32 alkyl methacrylate, b) includes other methacrylic esters and c) includes other monomers, and wherein the VI improver preferably comprises 5 – 40% of a1), 60 – 95% of a3, 0 – 10% of b) and 0 – 10% of c), which provides amounts overlapping the limitations of A and B units of the claimed VI improver [0008 – 0012; 0028 – 0030].   The examples of Nishida provide limitations overlapping the claimed ranges.  For instance, Nishada teaches C1 methacrylates in amounts of 
The VI improver is provided in base oil such as refined mineral oils (i.e., Groups I to III oils), synthetic hydrocarbon oils (i.e., polyalphaolefins Group IV oils), or synthetic ester oils [0040].
In regards to claims 2, 3, Nishida teaches the composition having the VI improver of the claims as previously discussed.
In regards to claim 6, Nishida teaches method of preparing the claimed polymer VI improver through polymerization of the recited monomers in the presence of organic aluminum catalyst compound and alcohol solvent in the presence of an initiator and chain transfer agent which appears to provide anionic polymerization as claimed [0030].
In regards to claims 7 – 12, Nishida teaches lubricating oil composition having the base oil of the claims as previously stated.  The composition can comprise the VI improver in a concentrate comprising a solvent including alcohol, synthetic hydrocarbon oil (Group IV oil), etc., which are organic solvents of the claims and wherein the ratio of methacrylate to solvent is 10/90 to 95/5 [0038].  The amount of methacrylate of claim 12 is thus provided.
In regards to claims 13, 14, Nishida teaches the lubricating oil composition comprising the methacrylate VI improver in base oil such as mineral oils or synthetic hydrocarbon oils which are known to include polyalphaolefin Group IV oils as previously stated.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicants argue that Nishida fails to teach the limitation B of the claims as the examples of Nishida are all outside of the claimed range, and thus cannot provide the effects of improving viscometric properties.  The argument is not persuasive.
The examples of Nishida provide limitations overlapping the claimed ranges.  For instance, Nishada teaches C1 methacrylates in amounts of from 10 to 37%, C12 methacrylates in amounts of from 1 to 57%, C14 and C16 methacrylates in combined amounts of from 15 to 67% which overlaps the claimed ranges.
Applicants previously argued that Nishida fails to recite the molecular weight distribution (Mw/Mn) of the polymer or the relationship between Mw/Mn with shear stability.  The argument was not persuasive.  
Nishida teaches the same polymer having similar molecular weight and other properties such as triad tacticity and solubility of the claims and thus such polymers are expected to have similar Mw/Mn.  Rather than disparaging such assertions, applicants argue that Nishida fails to teach a relationship between Mw/Mn and shear stability.  However, the claims do not recite shear stability or any relationship between shear stability and Mw/Mn.
In regards to the allegation of unexpected results, the inventive examples are not commensurate in scope with the claims.
While the claimed copolymer allows for the presence of methyl methacrylate at 25 – 35%, the inventive examples require methyl methacrylate to be present at 30% which does not support the breadth of the claims.
While the claims allow for the presence of any suitable C10 to C36 alkyl methacrylate in the copolymer in amounts of 65 – 75% by weight, the inventive examples requires the combination of two specific monomers namely stearyl (C18 alkyl) methacrylate and lauryl (C12 
While the claimed copolymers can have a triad syndiotacticity at from 65 to 85%, the inventive examples require a tacticity of 80% which does not support the breadth of the claims.
According to MPEP 716.02(d), the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Also, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  
The results are not persuasive.
While applicants allege that comp 2B having MW/Mn of 2.15 which is outside of the claimed range demonstrated poorer shear stability, a single example which is an outlier is not sufficient to show a trend, demonstrate criticality of the claimed range or sufficiently provide a showing of unexpected results.  Furthermore, the examples/results merely appear to show a trend that as Mw/Mn increases the shear stability index tends to increase which is a demonstration of an expected result rather than an unexpected property.
Thus, applicants have failed to provide inventive examples that are commensurate in scope with the claims and provides unexpected results sufficient to rebut the case of obviousness.
Applicants previously alleged that specific examples in Nishida do not recite the triad syndiotacticity as claimed.  The argument was not persuasive.
The scope of the teachings of Nishida are not limited to the examples alone.  Instead, Nishida teaches triad syndiotacticity of the polymer ranging from 65 to 100% as discussed in the rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771